Case 3:19-cv-00374 Document1 Filed 12/20/19 Page 1 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
EL PASO DIVISION

ESAM DEAN ZALAWI
Plaintiff,

V. CIVIL ACTION NO.
MUSTAFA HATEM ELGHAZALI,
RICHARD HAMMON, SIRVA, INC.
NORTH AMERICAN VAN LINES, INC.
and A-1 FREEMAN MOVING

& STORAGE, L.L.C.

Defendants.

COR 0) 60) 00 00) 00 000 009 £0? C0 60 oo 609

 

DEFENDANTS’ NOTICE OF REMOVAL
UNDER 28 U.S.C. §§ 1332 AND 1441(a) (DIVERSITY)

 

 

Defendants, MUSTAFA HATEM ELGHAZALI, RICHARD HAMMON, SIRVA, INC.,
NORTH AMERICAN VAN LINES, INC., and A-1 FREEMAN MOVING & STORAGE, L.L.C.,
hereby petition this Court pursuant to 28 U.S.C. §§ 1332 and 1446 for removal, on the basis of
diversity jurisdiction, to the United States District Court fer the Western District of Texas, El Paso
Division, of the action styled Esam Dean Zalawi v. Mustafa Hatem Elghazali, Richard Hammon,
Sirva, Inc., North American Van Lines, Inc., and A-1 Freeman Moving & Storage, L.L.C., Cause

No. CV¥-04958-205, currently pending in the 205" Judicial District Court, of Hudspeth County,

Texas and in support thereof would respectfully show this Court as follows:

Procedural Background

1, Plaintiff filed his Originat Petition on October 18, 2019, in the matter styled styled Esam

Dean Zalawi v. Mustafa Hatem Elghazali, Richard Hammon, Sirva, inc., North American Van

 
Case 3:19-cv-00374 Document1 Filed 12/20/19 Page 2 of 4

Lines, Inc., and A-1 Freeman Moving & Storage, L.L.C., Cause No. CV-04958-205, currently

pending in the 205" Judicial District Court, of Hudspeth County, Texas,
Nature of the Suit

2. This lawsuit involves a claim for personal injuries. Plaintiff alleges that

Defendants were negligent.
Basis for Removal

3. Removal is proper under 28 U.S.C. § 1332, because there is complete diversity
between the properly joined parties and the amount in controversy exceeds $100,000.00

exclusive of interest and costs.

4, At the time Plaintiff filed his Original Petition, Defendant North American Van Lines,

Inc. had its principle place of business and was incorporated in the State of Illinois.

5. At the time Plaintiff filed his Original Petition, Defendant Mustafa Hatem Elghazali

was a resident of the State of Oklahoma.

6. At the time Plaintiff filed his Original Petition, Defendant Richard Hammon was a

resident of the State of Oklahoma.

7. At the time Plaintiff filed his Original Petition, Defendant SIRVA, Inc. had its

principle place of business and was incorporated in the State of Illinois.

8. At the time Plaintiff filed nis Original Petition, Defendant A-1 Freeman Moving &

Storage, L.L.C. had its principle place of business and was incorporated in the State of Indiana.

9. Upon information and belief, Plaintiff is a resident of Lubbock County, Texas.

 
Case 3:19-cv-00374 Document1 Filed 12/20/19 Page 3 of 4

10. The amount of controversy exceeds $100,000.00 exclusive of interests and costs.

In Plaintiff's Original, Plaintiff seeks damages in an amount in excess of $100,000.00.

The Removal is Procedurally Correct

11. Plaintiff filed his Original Petition on or about September 25, 2019. Defendants
filed their Original Answer on November 26, 2019. Therefore, Defendants, file this notice of
removal within the 30-day time period required by 28 U.S.C. § 1446(b) and within one year after

commencement of the action.

12. Venue is proper in this district under 28 U.S.C. § 1443(a), because this district and

division embrace the place in which the removal action has been pending.

13. All pleadings, process, orders, and all other filings in the state court action are

attached to this notice as required by 28 U.S.C. § 1446(a).

14, Pursuant to 28 U.S.C.§ 1446(d), promptly after Defendants file this Notice, written

notice of the filing of this Notice of Removal will be given to Plaintiff, the adverse party.

15. Pursuant to 28 U.S.C.§ 1446(d}, a true and correct copy of this Notice will be filed
with the Clerk of the 205" Judicial District Court of Hudspeth County, Texas, promptly after

Defendant files this Notice.

WHEREFORE, Defendants request that this action be removed from the 205" Judicial
District Court of Hudspeth County, Texas to the United States District Court for Western District
of Texas, El Paso Division, and that this Court enter such further orders as may be necessary

and appropriate.

 

 
Case 3:19-cv-00374 Document1 Filed 12/20/19 Page 4 of 4

  

Respectfully submitted,

FIRTH ¢BUNN ¢KERR¢NEILL
P.O. Box 942 (79946)

311 Montana, Law Center

El Paso, Texas 79901

Phone: (915) 532-7500

Fax: (915) 532-7503

ail:ciohngton@fbknlaw.com

 

 

CHRISTOPHER JORINSTON
State Bar Nb. 10834200

COUNSEL for Defendant

NORTH AMERICAN VAN LINES, INC.

 

CERTIFICATE OF SERVICE

 

| hereby certify that a copy of the foregoing NOTICE OF FILING NOTICE OF REMOVAL

has been served on the following by directing same to the following address through Facsimile

and/or First Class, United States mail, postage prepaid, on this the LD of December, 2019:

F. RYNE HUTCHESON
SBN: 24076096
MICHAEL J. GOMEZ
$BN:24112335

DAVIS W. SMITH

SBN: 00791681

DAVIS W. SMITH, P.C.
1220 Avenue K

Lubbock, Texas 79401
Telephone: (806) 744-4477
Facsimile: (806) 744-2671

Email: efile@gorillalawfirm.com

 

CHRISTOPHER OPNSTON
